United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2488
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

             Angelo L. Hambrick, also known as Deangelo Hambrick

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                           Submitted: October 12, 2021
                             Filed: October 15, 2021
                                  [Unpublished]
                                 ____________

Before BENTON, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Angelo L. Hambrick appeals the Guidelines-range sentence the district court 1
imposed upon revoking his supervised release. Having jurisdiction under 28 U.S.C.
§ 1291, this court affirms.

      1
       The Honorable John J. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
       Hambrick’s counsel has filed a brief under Anders v. California, 386 U. S.
738 (1967) and has moved for leave to withdraw. He challenges the sentence as
substantively unreasonable. This court concludes that the district court did not
impose a substantively unreasonable sentence. See United States v. Miller, 557 F.3d
910, 916 (8th Cir. 2009) (substantive reasonableness of revocation sentence is
reviewed under deferential abuse-of-discretion standard). The record reflects that
the district court considered the 18 U.S.C. § 3553(a) factors, and imposed a sentence
that was within the Guidelines range and below the statutory limit. See 18 U.S.C.
§§ 3583(e)(3) (maximum revocation prison term is 5 years if underlying offense is
Class A felony), (h) (length of new supervised-release term shall not exceed term
authorized by statute for offense of conviction, less revocation prison terms); United
States v. Larison, 432 F.3d 921, 922-924 (8th Cir. 2006) (revocation sentence may
be unreasonable if district court fails to consider relevant § 3553(a) factor, gives
significant weight to improper or irrelevant factor, or commits clear error of
judgment); cf. United States v. Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008)
(revocation sentence within Guidelines range is accorded presumption of substantive
reasonableness on appeal).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                      ______________________________




                                         -2-